ON REHEARING RAYNOLDS, J. The .plaintiff in error asks for a rehearing on various grounds; the only one not covered in the general opinion being that a judgment for exemplary damages awarded in this case is not sustained by the allegations in the complaint, and that nowhere was it alleged and proved, nor did the trial court find, that the plaintiff in error’ committed a willful trespass, or was guilty of any bad faith in the premises. The answer to this contention is that the point was not raised below, nor in any manner called to the attention of the trial court. Findings of fact were expressly waived by both sides, and it is impossible for this court to determine on what particular ground the trial judge allowed the damages in the amount prayed for. The damages asked were not designated in the complaint by any name, but a specified sum was demanded. The court below, by allowing this sum and refusing to permit plaintiff in error to introduce evidence in support of his theory of the case, evidently took the view that the plaintiff in error was a willful and intentional trespasser, and that the rule of damages as to such a trespasser applied to the case. In this finding the lower court was justified, there being substantial evidence to support it. Plaintiff in error, in the motion for rehearing, contends, however, that there are no allegations in the complaint in support of which evidence of such exemplary damages could be offered. This is probably true; the complaint, as amended at the trial, alleging “that on or about the mopth. of February, 1917, the defendant entered upon said.mining claims and without authority from plaintiff removed from the same, and converted to their own use, several thousand pounds of copper, of the value of $8,000, to the plaintiff’s damage in the sum of $3,795.55.” If the introduction of the evidence tended to prove a willful trespass and the damages sought were based upon the assumption, and if, further the complaint contained no proper allegation of willful trepass, upon which such evidence could properly be introduced, it behooved the plaintiff in error to object at the time it was offered, and point out to the court the reason why such evidence was not admissible. He did not do this. He allowed it to be introduced, and then offered evidence on his theory of the case, which was apparently that of an innocent trespass, attempting' thereby to reduce the amount of damages proved by the defendant in error.  [4] The objection that the complaint did not contain a proper allegation on which evidence of exemplary damages could be introduced was not called to the attention of the lower court by objection, nor by motion to set aside the judgment, nor was it assigned as error in this court, but was put forward as an argument for-reversal in the brief for the first time. It is unnecessary to cite authority for the proposition that appellant must call the trial court’s attention to the alleged error and object to the introduction of evidence he considered inadmissible at the time it is offered, or he is deemed to have waived the objection. Here no objection was made, and the case was evidently tried on the theory and belief that the plaintiff’s complaint contained sufficient allegations to support such proof of damages; the defendant contending himself by offering and proving a measure of damages consistent with his theory that he was an innocent trespasser and liable only for such damages as would flow from such innocent trespass. At no time was the objection made that the allegations in the complaint were insufficient to support damages for wilful trespass. Both sides having tried the case upon this theory, and findings of fact having been waived, we are compelled to affirm the judgment, as we find it supported by substantial evidence, and no objection having been made to the introduction of evidence, nor to the sufficiency or insufficiency of the allegations in the pleadings. The motion for rehearing is therefore denied; and it is so ordered. Parker, C. J., and Roberts, J., concur.